Citation Nr: 0735943	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for left foot 
disability.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss disability.

6.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had reserve service in the Army National Guard 
from February 1967 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2004, a statement of the case was issued 
in May 2004, and a substantive appeal was received in July 
2004.

The issues of entitlement to service connection for low back 
disability; for left foot disability; for right knee 
disability; for bilateral hearing loss disability; and, for 
tinnitus disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDING OF FACT

The veteran does not have a current chronic right shoulder 
disability.


CONCLUSION OF LAW

Right shoulder disability was not incurred or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in November 
2001, June 2002, and February 2003.  The letters predated the 
June 2003 rating decision.  See id.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim of service connection for 
right shoulder disability, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claim of service connection for right shoulder 
disability. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision with regard to the issue of 
entitlement to service connection for right shoulder 
disability.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection for right shoulder disability, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains a 
portion of the veteran's service medical records from his 
National Guard service, and private medical records.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claim of service connection for right 
shoulder disability.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in March 2003.  
The examination report obtained is thorough and contains 
sufficient information to decide the issue of entitlement to 
service connection for right shoulder disability.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

The Board notes that the other issues in appellate status are 
being remanded for further development, to include obtaining 
any outstanding service medical records from his period of 
National Guard service.  The Board has determined that any 
such records are not relevant to the claim of service 
connection for right shoulder disability, as the objective 
medical evidence on file reflects that the veteran does not 
have a current right shoulder disability which is a key 
element to establish service connection.  Thus, the Board 
will proceed with a decision on the merits with regard to 
this issue.
For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for right shoulder 
disability.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Service medical records on file do not reflect any complaints 
or diagnoses pertaining to the right shoulder.  On periodic 
examinations dated in November 1978, March 1982, March 1986, 
January 1989, February 1993, and February 1995 performed 
during his period of reserve service, his 'upper extremities' 
were clinically evaluated as normal.  These examination 
reports do not reference any complaints or clinical 
abnormalities related to the right shoulder.

A September 1997 private medical record from an unidentified 
medical provider (such record does copy W. David Yarbrough, 
M.D.) reflects that the veteran had been having problems with 
pain in the right shoulder for the past week and half.  Such 
pain came on after doing push-ups.  He reported some 
stiffness, and difficulty reaching awkward positions.  He 
denied any significant problems with his shoulder in the 
past.  On physical examination, he had no significant 
tenderness.  He lacked approximately 15 degrees of full 
external rotation compared to the opposite shoulder.  He had 
limitation of flexion to 165 degrees and abduction to 140 
degrees.  An x-ray demonstrated some calcification above the 
coracoid process.  Therapy was recommended three times a week 
for two weeks.  If not improved, the examiner would consider 
possible local injection or proceeding with MRI scan.  In 
November 1997, the examiner noted that the veteran had 
improved with therapy.  His range of motion was improved but 
he still had localized tenderness over the AC joint.  His 
flexion was 170 degrees, abduction was 150 degrees, internal 
rotation was to L3 and external rotation was 45 degrees.  The 
veteran has not indicated that he sought subsequent follow-up 
treatment pertaining to his right shoulder.

In March 2003, the veteran underwent a VA examination.  With 
regard to the right shoulder, the veteran reported that it 
began bothering him when he had to do a lot of push-ups and 
sit-ups in the National Guard.  He noticed it especially 
after doing physical fitness tests.  He denied an MRI, and 
stated that an orthopedic surgeon did not know for sure what 
was causing his problem.  He felt it was possibly related to 
arthritis or to a strain.  He complained of intermittent 
aching in the back of the shoulder and deep inside the 
shoulder.  He denied any swelling, redness, warmth, or 
instability.  He can hear a grinding sensation.  There was 
some decreased shoulder range of motion.  The shoulder was 
not as strong as it should be.  A flare of pain can occur 
with overhead activities.  He can also get pain in the 
muscles in the back of his shoulder when he has to sit a long 
time.  He does not get shoulder pain with lying on his side.  
A flare of pain can last about a day and the frequency 
depends on his activity level.  He can get a flare up about 
once a week.  When he has a flare-up of pain, there can be 
slightly less range of motion.  He takes Vicodin for his 
back, which helps his shoulder.  He has also treated with ice 
and heat.  On physical examination of the right shoulder, 
there was no tenderness, supraspinatus or infraspinatus 
atrophy, erythema, warmth, swelling or deformity.  There was 
negative Hawkins, negative impingement sign, negative empty 
can, and negative cross-arm test.  Shoulder range of motion 
had some crepitus.  Range of motion included forward flexion 
140 degrees, abduction 152 degrees, extension 40 degrees, 
external rotation 60 degrees, and internal rotation 62 
degrees.  There was no pain with resisted shoulder abduction.  
Shoulder strength was 5/5.  An x-ray examination of the right 
shoulder was normal.  The examiner's impression pertaining to 
the right shoulder was that a diagnosis could not be made 
based on the examination.

Based on such objective findings in the March 2003 VA 
examination, there is no current diagnosed disability 
pertaining to the right shoulder.  The veteran has not 
identified or submitted any medical evidence which reflects a 
current right shoulder disability.  As such, in the absence 
of proof of a present disability, there can be no valid claim 
of service connection.  While recognizing the veteran's 
complaints of right shoulder pain, the Board notes that the 
Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  As there is no evidence of a 
current disability, it is unnecessary for the Board to reach 
the question of etiology of the claimed right shoulder 
disability.  


ORDER

Entitlement to service connection for right shoulder 
disability is not warranted.  To this extent, the appeal is 
denied.




REMAND

As noted earlier, the term "active military, naval, or air 
service" means active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45, 712 (1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

Initially, the Board notes that the evidence of record 
contains medical records from the veteran's National Guard 
service through February 1995, which includes a February 1995 
Report of Medical Examination.  The veteran continued serving 
with the National Guard until July 2000; however, there are 
no National Guard medical records on file from March 1995 to 
July 2000.  It is unclear what attempts, if any, the RO has 
made to retrieve any such outstanding records.  Thus, the RO 
should contact the appropriate repository of records to 
request any outstanding service medical and personnel records 
from the veteran's period of reserve service.

Additionally, with regard to his claim of service connection 
for low back disability, the March 2003 VA examination 
reflects the veteran's contention that on April 7, 1999, he 
was jogging for training for his testing when he developed 
sharp back pain.  In September 1999 correspondence from the 
veteran's treating physician F. Karl Gregorius, M.D., 
pertaining to the lumbar spine disability, reference is made 
to an April 7, 1999 injury.  With regard to his claim of 
service connection for right knee disability, a January 1999 
private medical record from an unidentified medical provider 
reflects complaints of increased pain in the right knee over 
the past 6-8 months.  At the VA examination, the veteran 
reported that while at Fort Irwin, he slipped and banged his 
right knee against the floor of a track vehicle.  He reported 
stiffness, and medial pain since that time.  The examiner 
diagnosed a likely tear of the medial meniscus.  With regard 
to the claim of service connection for left foot disability, 
at the VA examination the veteran reported that about five to 
six years prior he ran into something and his left foot 
swelled up and he reported fracturing his left fourth toe.  
The examiner diagnosed left foot condition, residuals of 
fracture.  In light of the fact that the veteran's period of 
service appears to have only consisted of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA), it is crucial that the veteran provide the 
specific dates of any such injuries, and that the RO make a 
specific determination as to whether the veteran was on 
active duty, active duty for training, or inactive duty or 
training on the date of such claimed injury.  

The Board also notes that the private medical records 
submitted by the veteran pertaining to his claimed low back, 
right knee, and left foot disabilities do not appear to 
encompass the entirety of such medical records pertaining to 
such disabilities.  Specifically, the September 1999 report 
from Dr. Gregorius references a visit in August 1999; 
however, there is no corresponding medical record for such 
date.  Thus, the RO should request the entirety of the 
veteran's treatment records from Dr. Gregorius.  
Additionally, the Board acknowledges that the September 1999 
treatment record related to the right knee; however, such 
record provided by the veteran does not contain any 
identifying information pertaining to the medical provider.  
Finally, the veteran has claimed that he sustained a left 
fourth toe fracture in approximately 1997 or 1998; however, 
he has not identified any medical provider.  Thus, the RO 
should contact to the veteran to obtain the name, address, 
and dates of treatment with regard to all medical providers 
who have rendered treatment pertaining to his claimed low 
back, right knee, and left foot disabilities, and secure any 
necessary releases to request such records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran to 
request the specific date, location, and 
circumstances pertaining to the claimed 
injuries to the low back, right knee, and 
left foot.  The RO should also request 
that the veteran provide the full name, 
address, and dates of treatment 
pertaining to all medical providers who 
have rendered treatment pertaining to his 
claimed low back disability, right knee 
disability, left foot disability, 
bilateral hearing loss disability, and 
tinnitus disability.  Such notice should 
specifically request clarification as to 
the full name and address of the January 
18, 1999 medical provider pertaining to 
the claimed right knee disability. 

2.  Upon obtaining any necessary 
releases, the RO should take appropriate 
action to request all pertinent treatment 
records from any and all identified 
medical providers, to include Dr. 
Gregorius.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The RO should contact the appropriate 
repository of records, to include the 
National Personnel Records Center (NPRC), 
the veteran's Army National Guard 
unit(s)/Office of the Adjutant General, 
or the Army Personnel Centers, and 
request any National Guard medical and 
personnel records corresponding to 
service in the Army National Guard, to 
specifically include all records from the 
period 1995 to July 2000.  The measures 
undertaken should be specifically 
recorded (including providing the source 
or any requested information necessary to 
conduct such search).  In the event that 
records are unavailable, this should be 
noted in the claims folder.  

4.  The RO should contact the appropriate 
repository of records and request 
verification of the dates and nature of 
the veteran's service in the Army 
National Guard, including the unit of 
assignment, and the dates and nature of 
his service with each unit, to include 
whether each period of service was a 
period of active duty, active duty for 
training or inactive duty training.  

5.  If and only if any of the claimed 
injuries to the low back, right knee, or 
left foot occurred during a period of the 
veteran's ACDUTRA or INACDUTRA, then the 
veteran should be scheduled for a VA 
examination to determine the nature, 
extent and etiology of any currently 
manifested chronic disabilities of the 
low back, right knee, and/or left foot.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current low back 
disability, right knee disability, or 
left foot disability, is related to an 
injury during active duty for training or 
inactive duty for training.  

6.  If and only if additional service 
medical records are obtained pertaining 
to the veteran's period of National Guard 
service, the veteran should be scheduled 
for an audiological evaluation to 
determine the nature, extent and etiology 
of his claimed bilateral hearing loss and 
tinnitus disabilities, to include whether 
he suffers from bilateral hearing loss 
disability as defined by 38 C.F.R. 
§ 3.385..  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hearing 
loss or tinnitus is related to his period 
of service.

7.  Thereafter, the issues on appeal 
should be
readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


